Exhibit 10.2

Board of Directors Resolution Amending Option Awards for Gary Stuart

RESOLVED, in accordance with the Nominating & Governance Committee
recommendation, the Expiration Date (as defined under the applicable option
award agreement) of each of the outstanding options to purchase ACE Limited
stock granted to Gary M. Stuart under the 1995 Outside Directors Plan, as set
forth below, shall be determined as though Mr. Stuart remained a member of the
Board of Directors until the ten-year anniversary of the respective date of
grant of the option.

 

Grant Date

   Shares Initially
Covered by Award    Exercise Price    # Vested

11-May-01

   4,000    $ 35.25    4,000

11-May-01

   2,000    $ 35.25    2,000

16-May-02

   4,000    $ 33.39    4,000

15-May-03

   4,000    $ 34.45    4,000